DETAILED ACTION
	This Action is sent in response to Applicant’s petition to withdraw finality of the office action of 10/14/2020. The petition was approved and a Non-Final action is issued herewith.  This rejections in this Action are identical to those in the action of 10/14/2020.  Minor changes have been made to the Response to Arguments at page 19 where it is noted that the instant claims are not limited to “fully RNA oligonucleotides”. 
Claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36-38, 40, and 41 are pending.
In the amendment filed 12/3/2018, Applicant elected without traverse exon 51 and SEQ ID NO: 459.  The election of SEQ ID NO: 459 was considered to entail the closely related SEQ ID NOS: 453, 455, 456, 455, 456, 459, 461, 462, 465, 467,468, 471, 473, 474, 483, 486, 525, 531, 538, 539, 540, 543, 545, 546, and 4528-4572.
Claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36-38, 40, and 41 are under consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. An isolated antisense oligonucleotide 16-22 nucleotides in length, wherein the oligonucleotide comprises a sequence which is complementary without mismatches to at least 15 contiguous nucleotides of an exon-internal sequence of exon 51 of a human dystrophin pre-mRNA, wherein the exon-internal sequence is the complement of SEQ ID NO: 111, and wherein all cytosines in the antisense oligonucleotide are 5-methylcytosines and all uracils in the antisense oligonucleotide are 5-methyluracils, and wherein the antisense oligonucleotide is capable of inducing skipping of exon 51 of a human dystrophin pre-mRNA.

3. The isolated antisense oligonucleotide of claim 1, wherein the isolated antisense oligonucleotide comprises a locked nucleic acid modification.

9. A method for treating one or more symptom(s) of Duchenne Muscular Dystrophy or Becker Muscular Dystrophy in a cell, the method comprising administering to said cell one or more isolated oligonucleotides of claim 1.

Instant SEQ ID NOS: 453 and 4528-4534 are identical to ‘912 SEQ ID NO: 111,  except that their first nucleotide is a T instead of a U. One of skill would recognize that uracil and thymidine are exchangeable equivalents in terms of hydrogen bonding potential such that it would have been obvious to have substituted one for the other absent evidence of secondary considerations commensurate in scope with the claims. The supporting specification indicates that the invention provides oligonucleotides comprising both 2’-O-methyl monomers and 5-methylpyrimidines (see e.g. first paragraph of Description of the Invention). Thus the claims are considered to embrace oligonucleotides comprising 2’-O-methyl monomers, and the invention as a whole was prima facie obvious. Instant claim limitations not found in the claims of the ‘912 patent were obvious in view of the supporting disclosure as it defines the scope of the claims.

38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10179912 as applied to claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36, 37, 40, and 41 above, and further in view of Butler et al (WO2017/062862, of record). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘912 patent are discussed above.
While the ‘912 patent claimed methods of treatment, it did not explicitly claim an excipient that aids in enhancing the targeting of said composition and/or said oligonucleotide to a tissue and/or a cell and/or into a tissue and/or a cell, as recited in instant claim 38. 
Butler taught that oligonucleotides for inducing skipping of dystrophin exons could be formulated with binding proteins so that the oligonucleotides can be transported to the desired locations, and oligonucleotide release so that oligonucleotides can be properly released from certain proteins to perform their desired functions, for example, hybridization with their targets, cleavage of their targets, inhibition of translation, modulation of transcript processing, etc. See page 43, end of paragraph 74. Butler also taught the use of excipients for “carrying or transporting the subject compound from one organ, or portion of the body, to another organ, or portion of the body.” See paragraph 181 at page 75. See also paragraph 1180 at page 572, and paragraph 1251 at page 601. Butler also taught that a variety of supramolecular nanocarriers can be used to deliver nucleic acids. Example nanocarriers include, but are not limited to liposomes, cationic polymer complexes and various polymeric. Complexation of nucleic acids with various polycations is another approach for 
It would have been obvious to have formulated the oligonucleotides of the ‘912 patent in an excipient such as those disclosed in Butler for improving delivery.  One would have been motivated to do so to obtain the advantages of improved delivery.  

Claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 37, 38, 40, and 41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10100304 in view of Wilton et al (US 9035040). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The ‘304 patent claimed:
1. An antisense oligonucleotide of 15 to 24 nucleotides in length, comprising at least 15 consecutive bases of a base sequence of the sequence UCAAGGAAGAUGGCAUUUCU (SEQ ID NO: 27), wherein the antisense oligonucleotide induces exon 51 skipping in the human dystrophin pre-mRNA, and wherein the antisense oligonucleotide comprises a modification.

This clearly embraces instant SEQ ID NOS: 465, 468, 471, 474, 525, 531, 543, 543, 4552-4560, 6072 and 6085. The ‘304 patent also made clear that the oligonucleotides could comprise locked nucleic acids and 2’-O-methyl monomers (claims 3 and 7) as well as phosphorothioate linkages (claim 9).
The ‘304 patent did not claim 5-methylcytosine residues, or an excipient that aids in enhancing the targeting and/or delivery of said composition and/or said 
Wilton disclosed modified oligoribonucleotides fully complementary to human dystrophin exon 51 that were capable of inducing skipping of the exon, and exemplified
hundreds of 2'-O-methyl-phosphorothioate oligonucleotides. See Table 1 A. Moreover,
Wilton taught that 5-methylcytosine modifications were a preferred modification because
they increased binding affinity for complementary targets (column 25, lines 6-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of the '304 patent to include 5-methylcytosine. One would have been motivated to do so in the process of optimizing binding affinity, and because Wilton had suggested that exon skipping oligonucleotides could contain such modifications in combination with 2'-O-methyl and phosphorothioate
modifications such as those claimed in the '304 patent. Instant claim limitations not found in the claims of the ‘304 patent were obvious in view of the supporting disclosure as it relates to the scope of the claims. For example, one of skill would have recognized that uracil and thymidine are exchangeable equivalents in terms of hydrogen bonding potential such that it would have been obvious to have substituted one for the other absent evidence of secondary considerations commensurate in scope with the claims, and the number, position, and type of modification is considered to have been obvious to optimize. 
Wilton also taught formulation of excipients that function as carriers, such as e.g. liposomes and receptor-targeted molecules.  See column 25, lines 66 to column 26, lines 16-22, and column 27, lines 21-41. It would have been obvious to have formulated 
With regard to instant claims 34 and 41 and methods of treatment, the ‘304 patent envisions the treatment of DMD patients, (see e.g. abstract, column 8, lines 20-25, column 9, lines 9-15, and column 10 lines 42-51). Applicant is directed to the findings of the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.  
 Thus the invention as a whole was prima facie obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-14, 18, 22-23, 25-29, 32, 34, 36-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Butler et al (WO2017/062862, of record as foreign patent document B18 in the IDS of 10/20/2017, claiming priority to US 62/331966, filed 5/4/2016), van Deutekom et al (N Engl J Med .
Butler taught several uniformly phosphorothioate-  and 2’-O-methyl-modified 20mer and 25mer oligonucleotides that induce skipping of exon 51 and were intended for treatment of Duchenne Muscular Dystrophy. See Figures 15-17 (which are present in both the ‘862 document and provisional application 62/331966). These oligonucleotides include several that target the same region of exon 51 that instant SEQ ID NO: 459 targets. The 20mer oligonucleotide that showed the best exon 51 skipping activity was WV 2319 (see Fig. 17).  WV2319 is aligned with several of the elected oligonucleotides below.
Butler WV 2319           AAGGAAGAUGGCAUUUCUAG
Instant SEQ ID NO: 459 TCAAGGAAGAUGGCAUUUCUAG
                   465   AAGGAAGAUGGCAUUUCU
                   468   AAGGAAGAUGGCAUUUCU
                   471     GGAAGAUGGCAUUUCU
                   474     GGAAGAUGGCAUUUCU
                   525   AAGGAAGAUGGCAUUU
                   531    AGGAAGAUGGCAUUUC
                   540  CAAGGAAGAUGGCAUUUCU
                   543    AGGAAGAUGGCAUUUCU
                   546    AGGAAGAUGGCAUUUCU
                  6072     GGAAGAUGGCAU
                  6085       AAGAUGGCAU
             4552-4560  CAAGGAAGAUGGCAUUUC

Thus WV2319 comprised the nucleobase sequences of instant SEQ ID NOS: 465, 468, 471, 474, 525, 531, 540, 543, 546, 6072, and 6085 (absent 5-methyl modifications to any cytosine residue). WV-2319 lacked the first two nucleotides of instant SEQ ID NO: 459, and the first nucleotide of instant SEQ ID NOS: 4552-4560. The actual chemistry of WV-2319 is as follows: mA*mA*mG*mG*mA*mA*mG*mA*mU*mG*mG*mC*mA*mU*mU*mU*mC*mU*mA

	In addition to WV-2319, Butler also disclosed three 25mer oligonucleotides (WV-2223, WV-2224, and WV-2225) that overlapped and comprised WV2319, as shown below.
Instant SEQ ID NO: 459  TCAAGGAAGAUGGCAUUUCUAG
Butler WV-2319            AAGGAAGAUGGCAUUUCUAG
          2223           CAAGGAAGAUGGCAUUUCUAGUUUG 	
          2224        CAUCAAGGAAGAUGGCAUUUCUAGU       
          2225       ACAUCAAGGAAGAUGGCAUUUCUAG	    
	WV-2223-2225 are fully phosphorothioate- and 2’-O-methyl-modified (see Fig. 15 of the ‘966 document or pages 321-322). WV-2224 and WV-2225 comprised the nucleobase sequence of instant SEQ ID NO: 459 except for a substitution of U for T and a lack of any 5-methylcytosine modifications.  Each of WV-2223, WV-2224, and WV-2225 comprised the nucleobase sequences of SEQ ID NOS: 465, 468, 471, 474, 525, 531, 540, 543, 546, 6072, and 6085 (absent 5-methyl modifications to any cytosine residue). Each of the 25mer oligonucleotides enhanced exon skipping at least as much as WV-2319, with WV-2223 and WV-2225 providing more than twice the enhancement of WV-2319 (see Fig. 17).
	Additionally, van Deutekom disclosed the fully phosphorothioate- and fully 2’-O-methyl- modified RNA oligomer PRO051.  This oligomer  was used to restore expression of dystrophin in DMD patients.  The nucleotide sequence of PRO051 is compared with instant SEQ ID NO: 459 and the oligonucleotides of Butler below:


PRO051                  UCAAGGAAGAUGGCAUUUCU
Instant SEQ ID NO: 459  TCAAGGAAGAUGGCAUUUCUAG
Butler WV-2319            AAGGAAGAUGGCAUUUCUAG
          2223           CAAGGAAGAUGGCAUUUCUAGUUUG 	
          2224        CAUCAAGGAAGAUGGCAUUUCUAGU       
          2225       ACAUCAAGGAAGAUGGCAUUUCUAG
See van Deutekom at abstract and paragraph bridging columns on page 2679.  
The WV-2319, WV-2223, WV-2224, WV-2225, and PRO051 oligomers lack any bicyclic residues or 5-methylcytosine base as required by the instant claims. However, Butler indicated that the exon-skipping oligomers of the invention could include modifications such as locked nucleic acids (LNAs), wherein the bridging group can be -O-CH2-. See the ‘862 document at paragraphs 52 (pg. 24) , 309 (pg. 113), 487 (p. 214), 611 (pg.282), 868-869 (pg. 361) and 883 (pg. 368), and see the ‘966 application at paragraphs 296 (pg. 79-80), 419 (pg. 149), 541 (pg. 215), and 793-794 (pg. 291-292).  The oligomers may contain combinations of 2’-O-alkyl and bicyclic modifications (paragraph 814 at (pg. 298) of the provisional, and paragraph 890 (pg. 372) of the ‘862 document). The oligomers may also comprise 5-methylcytosine residues.  See the ‘966 application at paragraph 774 (pg. 284) and 1137 (pg. 464), and see the ‘862 document at paragraphs 848 (pg.353) and 1201 (pg. 583).  Butler taught that such modifications can have significant impact on properties such as toxicity, stability and splicing-altering capabilities (paragraph 290 (pg. 77 of the ‘966 application, and paragraph 303 (pg. 110) of the ‘862 document). 
Guterstam taught that the splice switching activity of antisense phosphorothioate 2’-OMe RNA oligonucleotides increased when 2’-OMe monomers are replaced by LNA monomers, although introduction of too many LNAs may compromise binding specificity 
Bestas taught that the use of LNA monomers in phosphorothioate 2’-O-Me RNA (2’OMePS RNA) splice-correcting oligonucleotides (SCOs) allowed one to decrease the length of the oligonucleotides while maintaining or increasing splice-switching efficiency. Bestas selected high-performing 2’OMePS RNA SCOs and then determined the effects of incorporating LNAs into shortened versions of the SCOs. By decreasing the length from the initial 18-mers to 15-mers, the idea was that smaller SCOs could provide an advantage in terms of cellular uptake and release and hybridization specificity. In comparison to an 18-mer 2′OMePS RNA, various 15-mers composed of LNA/2′OMePS RNA had similar, or even higher, activity. The size factor is of relevance, since shorter ONs have reduced risk of accidentally targeting irrelevant RNA sequences if appropriately designed. The resulting enhanced target specificity can potentially allow lower doses to be administered while activity in vivo is maintained.  See e.g. first two paragraphs of section entitled “SCO chemistry affects splice correction activity in reporter cell line” on pages 4070-4071, paragraph bridging pages 4075-4076, first full paragraph on page 4076, and Fig. 2 panels A and B.
Shimo examined the effects of LNA residues on the activities of splice switching oligonucleotides that induced skipping of human dystrophin exon 58. All of the  
Shimo Supplementary Figures 4A and 4B show the exon skipping frequencies for oligonucleotides designated “-1+14” and “+108-1” that have different numbers of modified nucleotides. Supplemental Figs. 4A and 4B show that exon skipping frequency increased with the amount of LNA and/or 5-methylcytosine residues in the oligomers, except that complete LNA modification eliminated skipping by “-1+14” and reduced skipping by “+108-1” to less than that for other LNA-containing oligomers comprising 2’-O-methyl and 5-methylcytosine modifications. 
In Supplementary Fig. 4A, oligonucleotides 1/15, 2/15, 3/15, and 4/15 comprise combinations of 2’-O-methyl, LNA, DNA, and 5-methycytosine modifications (see Supplementary Table S4).  The difference between these oligonucleotides is that in 1/15, 2/15, 3/15, and 4/15, 1, 2, 3, and 4 2’-OMe groups, respectively have been replaced by an LNA residue. The number of DNA residues is constant in each of these oligomers. The 1/15 oligonucleotide provides about the same exon skipping as the corresponding 2’-O-methyl oligonucleotide (about 10%), whereas the 3/15 and 4/15 provide approximately 4- and 6-fold more skipping (about 40% and 60%). Thus skipping increased with the number of LNA residues. 

A similar experiment appears to have been carried out in Figure 3 of Shimo.  Although no mention of the presence of 5-methylcytosine modifications is made in the description of this experiment, Shimo indicates that the oligonucleotides used are those depicted in the Supplementary Materials (second full paragraph on page 8175). If so, then this experiment is the same design as that in Supplemental Fig. 4. Fig. 3C shows that “-1+14” oligonucleotides 1/15, 3/15, and 4/15 provide approximately 3-, 10-, and 50-fold greater skipping than the corresponding uniformly 2’-O-methyl oligonucleotide, respectively.  Fig. 3B shows that the “+108-1” oligonucleotides 1/15, 2/15, 3/15, and 4/15 provide approximately 6-, 3-, 12-, and 20-fold greater skipping than the corresponding uniformly 2’-O-methyl oligonucleotide, respectively.  
In summary, Shimo evaluated the effects of 2’-O-methyl, LNA, and 5-methylcytosine substitutions on fully phosphorothioate-modified oligonucleotides designed to induce skipping of dystrophin exon 58, and generally found inserting up to 8 LNA monomers in a 15-mer tended to increase the skipping efficiency of an oligonucleotide, whereas uniform modification with LNAs could decrease of eliminate skipping relative to oligonucleotides with fewer LNA residues.

Accordingly, instant claims 2, 3, 5, 6, 8, 10-13, 25, 27-29, 36, and 37 were prima facie obvious.  
Regarding claim 4, Butler indicated that 2’-O-methoxyethyl (2’-MOE) residues could be substituted for 2’-O-methyl residues in order to decrease undesired binding of proteins (last sentence of paragraph bridging pages 6 and 7) such that it would have been obvious to have performed one or more such substitutions in order to gain that advantage. 
Claims 14, 18, 22, 23, 26, and 40 recite requirements regarding the number and  position of modified nucleotides, and the length of the oligomers. Shimo (e.g. Supplementary Figures 4 and 5), Guterstam (LNA2-2OMe and LNA1), and Bestas (Fig. 2 panels A and B) showed that it was routine to vary the position and number of LNA residues in the process of optimizing splice-switching efficiency and determining an optimum substitution pattern. Moreover, Shimo indicated that the position of LNA analogues may be a key factor for exon skipping (page 8180, right column, first full paragraph).  Additionally, Shimo found that length was also an important determinant of e.g. paragraph bridging pages 4075-4076, first full paragraph on page 4076). Accordingly, it would have been obvious to have arrived at oligonucleotides of the same lengths and modifications patterns as those instantly claimed in the process of optimizing the activities of Butler SEQ ID NO: 2319 (WV-2319). One would have had a reasonable expectation of success because Butler had already demonstrated that WV-2319, and other oligonucleotides comprising it, stimulated exon skipping in 2’-O-methyl form, Shimo had shown that the substitution of LNA and/or 5-methylcytosine modifications generally increased exon skipping activity of DNA oligonucleotides and DNA/RNA mixmer oligonucleotides, while Guterstam and Bestas showed that LNA monomers provided a similar effect in uniformly phosphorothioate and 2’OMe-modified oligonucleotides. 
Instant claim 18 requires that the oligomer must be instant SEQ ID NO: 459 which comprises a bicyclic T residue at the 5’ terminus. Instant claim 23 also requires a LNA at a terminus of the oligomer. Butler did not teach an oligonucleotide that corresponds exactly to instant SEQ ID NO: 459, although Butler oligonucleotides WV2319 and WV2225 have the same 3’-end as SEQ ID NO: 459. Moreover, Butler stated at paragraph 1083 bridging pages 421 and 422 that an oligonucleotide with the nucleobase sequence  UCAAGGAAGAUGGCAUUUCU could be used to cause skipping of exon 51 and to treat DMD, and van Deutekom demonstrated that this was true. Accordingly, one had a reasonable expectation of successfully inducing skipping of prima facie obvious absent evidence of secondary considerations sufficient to overcome a prima facie case.
Instant claims 26 and 40 require that all cytosine bases are 5-methylcytosine bases. Butler taught that oligonucleotides of the invention may comprise 5-methylcytosine residues ‘966 application at paragraph 774 (pg. 284) and 1137 (pg. 464), and ‘862 document at paragraphs 848 (pg. 353) and 1201 (pg. 583), and Shimo exemplified such oligonucleotides, but neither reference explicitly indicated that all cytosines in an oligomer must be 5-methylcytosines.  However, there was motivation to optimize the content of nucleotide modifications in exon skipping oligonucleotides in order to modulate activity, and it was well known in the art that 5-methylcytosines increased duplex stability.  Accordingly, it would have been obvious for one of ordinary skill in the art to have arrived at the oligonucleotides of claims 26 and 41 in the process of optimizing oligonucleotide performance.
Regarding claims 34 and 41, the intended use of the oligomers of Butler was in a method of treating muscular dystrophy (see e.g. paragraph 1081-1082 (p. 421) of the ‘966 application and paragraph 1145-1146 (p. 540) of the ‘862 document).
Regarding claims 32 and 38, Butler taught that the oligonucleotides could be formulated with binding proteins so that the oligonucleotides can be transported to the desired locations, and oligonucleotide release so that oligonucleotides can be properly released from certain proteins to perform their desired functions, for example, hybridization with their targets, cleavage of their targets, inhibition of translation, modulation of transcript processing, etc. See page 43, end of paragraph 74. Butler also taught the use of excipients for “carrying or transporting the subject compound from one 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered as they might apply to the new grounds of rejection set forth above, but they are not persuasive.
The obviousness type double patenting rejections are maintained because Applicant has provided no arguments against them, nor a terminal disclaimer.
Applicant addresses the obviousness rejections under 35 USC 103 at pages 8-15 of the response.  Regarding the scope of the claims, Applicant asserts at page 10 of the response that the instant claims are drawn to “fully RNA oligonucleotides”, but this is incorrect. The claims are drawn to oligonucleotides “having 10-33 linked RNA monomer subunits”, but no claim is limited to only RNA monomers due to the open language of claim 2.  Moreover, it is recognized that the term “RNA” is commonly used to refer to ribonucleic acids comprising an oxygen bound to the 2’-carbon atom, and to distinguish from 2’-deoxy nucleic acids (DNA) that lack a 2’-oxygen. In that context, it is noted that independent claim 2 allows for 2’-F and 2’-amino substitutions, which are 2’-deoxy substitutions, and so monomers comprising these substitutions are not technically “RNA monomers” in the commonly used sense of “RNA” (i.e. nucleic acid comprising a 2’- oxygen atom). Thus the claims explicitly allow for non-RNA monomers within recited oligomers. Nonetheless, it would have been obvious to have made fully RNA embodiments of the instantly claimed oligomers for the reasons set forth in the rejection above, as discussed further below. 
Applicant addresses the Shimo reference at pages 11-12 of the response, correctly noting that Shimo does not anticipate any of the claims as amended. Applicant also notes that the only full RNA oligomers of Shimo are those in which every residues is an LNA residue, and that these oligomers either fail to induce exon skipping or show only modest exon skipping, and that RNA/DNA mixmers comprising LNA monomers 
At page 12 of the response, Applicant disagrees that Butler WV-2319 "comprised the nucleobase sequences" of the cited instant oligonucleotides, even absent a 5-MeC modification. Applicant asserts that the instant oligonucleotides cited in the Office Action contain an overhang on the 5' end of the oligonucleotide and/or are missing nucleotides at the 3' and/or 5' ends of the oligonucleotide, as compared to WV-2319. Applicant also asserts that neither WV2224 nor WV2225 "comprised the nucleobase sequence" of instant SEQ ID NO: 459 since each contain overhangs on the 3' or 5' ends. This is incorrect. The following alignment shows that the nucleobase sequence of instant SEQ ID NO: 459 is comprised completely within Butler  WV-2224 and WV-2225 except for a U for T substitution and the presence of 5-methylcytosines.  
Butler WV-2319           AAGGAAGAUGGCAUUUCUAG
          2224        CAUCAAGGAAGAUGGCAUUUCUAGU       
          2225       ACAUCAAGGAAGAUGGCAUUUCUAG
Instant SEQ ID NO: 459 TCAAGGAAGAUGGCAUUUCUAG
                   465   AAGGAAGAUGGCAUUUCU
                   468   AAGGAAGAUGGCAUUUCU
                   471     GGAAGAUGGCAUUUCU
                   474     GGAAGAUGGCAUUUCU
                   525   AAGGAAGAUGGCAUUU
                   531    AGGAAGAUGGCAUUUC

                   543    AGGAAGAUGGCAUUUCU
                   546    AGGAAGAUGGCAUUUCU
                  6072     GGAAGAUGGCAU
                  6085       AAGAUGGCAU
             4552-4560  CAAGGAAGAUGGCAUUUC

This alignment also shows that the nucleobase sequences of Instant SEQ ID NOS: 465, 468, 471, 474, 525, 531, 540, 543, 546, 6072, and 6085 are completely comprised within Butler WV-2319 (and therefore within Butler WV-2223, -2224, and -2225) but for the presence of 5-methyl groups on cytosines. The presence of overhangs on the Butler oligomers relative to the instant SEQ ID NOS does not mean that the nucleobase sequences are not comprised within the Butler oligomers. 
Applicant asserts that the teaching of longer sequences such as WV-2224 and WV-2225 does not render obvious shorter sequences such as instant SEQ ID NO: 459 absent some teaching that the shorter sequence would have similar properties, and asserts that the action cites no such teaching.  This is incorrect.  Butler WV-2319 is shorter than each of Butler WV-2223, WV-2224, and WV-2225, and was shown to provide skipping of exon 51, as do the longer oligomers.  Moreover, the Bestas reference taught that the substitution of LNA monomers into phosphorothioate RNA oligomers allows one to use shorter oligomer lengths while preserving or increasing skipping efficiency. See e.g. first two paragraphs of section entitled “SCO chemistry affects splice correction activity in reporter cell line” on pages 4070-4071, paragraph bridging pages 4075-4076, first full paragraph on page 4076, and Fig. 2 panels A and B. Thus one would have been motivated to develop shorter versions of Butler WV-2223, WV-2224, and WV-2225 that included LNA monomers in order to obtain increased cellular uptake and release, hybridization specificity, and skipping efficiency.

Finally Applicant argues that the specification as filed provide unexpected results that can overcome a prima facie case of obviousness. Applicant refers to Example 1, Figures 1A-B, Figure 3, Example 3 and Figure 4 of the instant specification as filed, and asserts that the Butler , van Deutekom and Shimo references do not provide the expectation that inclusion of LNA monomers in a fully RNA oligomer will provide improved exon skipping.  This arguments is unpersuasive for two reasons. First, the Guterstam and Bestas references provide evidence that one of ordinary skill would have reasonably expected to be able to improve the exon skipping efficiency of RNA oligomers by inclusion of LNA monomers.  Second, the claims are not commensurate in scope with any unexpected result.  Please note that claims 2-6, 8, 10, 12, 13, 22, 23, 25-29, 32, 34, 36-38, 40, and 41 place no limitation whatsoever on the nucleobase sequence of the oligonucleotide.  Accordingly, these claims embrace oligonucleotides that are not designed to provide exon skipping, e.g. oligonucleotides for inclusion into siRNAs for inhibition of gene expression, or oligonucleotides intended as antigenes or for triplex formation, or oligomers simply intended to function as probes to non-coding sequences that are not even expressed. Accordingly, the demonstration that several oligonucleotides targeted to the same small target region of one pre-mRNA can induce 
	Instant claim 18 is limited to an oligonucleotide that “is SEQ ID NO: 459” which is a 22mer RNA with a 5’ terminal thymine monomer with a bicyclic sugar modification.  Claim 18 requires that the oligonucleotide has at least one LNA monomer, at least one 5-methylcytosine, and full phosphorothioate modification. Instant Fig. 4 shows that a prima facie case of obviousness. First, the tested version of  SEQ ID NO: 459 is not commensurate in scope with the degree and types of modifications that are within the scope of claim 18.  Claim 18 requires only a single LNA monomer and only one other 2’-modified monomer.  The other 20 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635